DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continued examination filed June 8, 2022.  Claims 1, 10, 17, 24, and 30 have been amended.  Claims 17-48 have been withdrawn.  Claims 17-48 are pending.  Claims 1-16 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “modified cellulose” and “bacterial cellulose” in claim 1 are not defined by the claim, the specification does not provide a standard for ascertaining the modification or what is meant by bacterial, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this Office Action, in absence of bacterial or modified cellulose being disclosed in the prior art, it is interpreted that they are not present.
Claims 2-16 are rejected insomuch as they depend on claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App 20080295854 A1 (hereinafter LI) in view of US Patent 5417228 (hereinafter BALDWIN).
Regarding claim 1, LI discloses a wrapper for cigarette manufacture includes transversely extending band regions applied by a printing technique, such as gravure printing (Abstract, ¶19).  LI discloses a smoking article (Fig. 1, smoking article 120), comprising: a tobacco rod (Fig. 1, tobacco rod 122) including, a column of filler (Fig. 1, tobacco rod, ¶93, “Preferably, the tobacco rod 122 comprises a column of shredded tobacco ("cut filler")”), and a wrapper (Fig. 1, wrapper 123, ¶93) surrounding the column of filler, the tobacco rod having a circumferential direction (Fig. 1, around axis 134, ¶98), a longitudinal direction (Fig. 1, longitudinal direction 134, ¶97), a lit end (Fig. 1, lit end 124), and a mouth end (Fig. 1, mouth end 130).  LI further discloses the wrapper including, a base web (Fig. 2, base web 140, ¶95) having generally parallel first and second side edges extending in the longitudinal direction and two ends extending in the circumferential direction, the base web being around the column of filler such that the first and second side edges of the base web overlap and form a seam (¶93).  LI discloses the base web having at least one circumferentially extending banded region (Fig. 2, banded regions 126).  LI discloses that the banded region is an area on the base web to which add-on material has been applied; “material are applied to the wrapper 123 to obtain satisfactory or improved Ignition Propensity ("IP") characteristics and may also obtain improved Self-Extinguishment ("SE") characteristics.” (¶99).  LI discloses that “layer” refers to a quantity of add-on material applied and that the layers may include an aqueous film-forming composition (¶106).  This layer is formed by applying an aqueous composition.  This is considered to be a slurry.  LI discloses that the add on material may comprise a cellulose material (¶106), water (¶107, examples after ¶149), and chalk/calcium carbonate (¶26, ¶28, ¶119, ¶134).  LI further discloses that slurry having a solids content of about 10% or less by weight of the add on material (¶147).  LI discloses that the add on material is comprised of starch.
LI may not explicitly disclose a fibrous crystalline cellulosic material thereon, the fibrous crystalline cellulosic material having been gravure printed on the base web as a fibrous crystalline cellulosic slurry including water, crystalline cellulose, and chalk, and the fibrous crystalline cellulosic slurry having a solids content of about 10% or less by weight of the fibrous crystalline cellulosic slurry, the solids including the crystalline cellulose and chalk in a ratio of 94.5 to 5.5 to a ratio of 95 to 5, and the at least one circumferentially extending banded region of fibrous crystalline cellulosic material being free of modified cellulose, and bacterial cellulose.   
LI teaches banded regions comprised of a slurry of highly refined cellulose.  LI teaches a method exists in the art for applying banded regions of the slurry with various spray or coating techniques (¶303).  The examples in LI are using an aqueous starch solution containing chalk (¶20, ¶112).  LI encourages the use of other add-on materials (¶31) and teaches alternatives to the starch including cellulose (¶107).  LI teaches that many starches can be used (¶165-¶166).  LI teaches that the aqueous starch solution may be from 10% to 28% of the solution (¶147).  LI teaches that the amount of calcium carbonate or chalk to be added to the starch solution is 0% to 100% of the weight of the starch; the chalk may be added to adjust the reflectance of the add on material making it less visible to the casual observer (¶162).  LI teaches that this is important because customers are accustomed to products where the wrapper exhibits a uniform, homogeneous appearance (¶180).    
BALDWIN teaches a paper wrapper with regions of cellulosic material applied and bonded to control the burn rate of a cigarette (abstract).  BALDWIN teaches that the banded regions are comprised of fibrous crystalline cellulosic material (Col. 3, lines 21-33.  See also Col. 5, lines 16-18).  BALDWIN further teaches that the fibrous crystalline cellulose may be substituted with other novel forms of cellulosic material to form a suspension in a liquid that can be printed onto the base paper web (Col. 5, lines 54-64; Col. 6, lines 65-68).  The material is gravure printed (Col. 7, lines 23-29; and examples). BALDWIN further teaches that the cellulose material may contain starch for homogenization (Col. 7, lines 1-9). BALDWIN further teaches that the fibrous crystalline cellulosic slurry having a solids content of about 10% or less by weight of the fibrous crystalline cellulosic slurry (Col. 7, lines 10-22, Claim 6).  BALDWIN further teaches that the fibrous cellulose is capable of holding with or without binding material because the high degree of refining creates fibrillation so it can adhere with only fibrous cellulose (Col. 6, lines 11-54).  The teaching of no binding material corresponds to and includes the limitation of “fibrous crystalline cellulosic material being free of modified cellulose, and bacterial cellulose”,
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI to include fibrous crystalline cellulosic material and the ranges as taught in LI and BALDWIN.  LI discloses gravure printed banded regions comprising an add-on material.  LI discloses that the add-on material is typically a starch and chalk.  The chalk content is to abate the tendency of the banked paper to cause self-extinguishments (¶26) and for visual improvement (¶162). LI incorporates by reference other add-on material types that contain fibrous cellulose or other add-on materials (¶303).  Further since LI teaches that the chalk can be in a range of 0 to 100 this includes the ratios of the instant application.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, LI teaches that chalk is added to adjust the reflectance of the resulting add-on material so as to be comparable to the reflectance of the uncoated base web material (¶162). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). BALDWIN teaches the use of gravure printing with a fibrous crystalline cellulosic to control the burn rate (Abstract).  BALDWIN teaches that the application of additional cellulose fibers is done to modify and tailor the burn characteristics of the resulting paper web (Col. 3, lines 61-68).  BALDWIN further teaches that only the highly refined fibrous crystalline cellulose is needed for proper adhesion (Col. 6, lines 51-54).  A person of ordinary skill in the art would obviously gravure print a slurry comprising both fibrous crystalline cellulose and chalk on a cigarette wrapper.  Doing so would allow tailored modification of the burn characteristics of the paper through the selection of the cellulose and abate the tendency of self-extinguishments with the addition of the chalk while advantageously using a gravure printing technique.
Regarding claim 2, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses wherein the tobacco rod has a filter at the mouth end (Fig. 1, filter 132, ¶93).
Regarding claim 3, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the chalk is calcium carbonate (¶118, ¶132). 
Regarding claim 4, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the base web includes at least two longitudinally spaced circumferentially extending banded regions of fibrous crystalline cellulosic material thereon (Fig. 2, banded regions 126).
Regarding claim 5, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the base web is free of added fibrous crystalline cellulosic material in regions outside of the at least two longitudinally spaced circumferentially extending banded regions of fibrous crystalline cellulosic material (Fig. 16, area 276, ¶207).  
Regarding claim 6, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material is printed as a single layer (¶195).  
Regarding claim 7, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material is printed in at least two layers (Fig. 4, ¶116).  
Regarding claim 8, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the base web has a permeability of greater than about 20 CORESTA (¶114) and less than about 100 CORESTA (¶141) in regions outside of the at least one circumferentially extending banded region of fibrous crystalline cellulosic material and a CORESTA of 12 or less in regions within the at least one circumferentially extending banded region of fibrous crystalline cellulosic material (¶102).  
Regarding claim 9, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material includes microcrystalline cellulose.
BALDWIN discloses that any cellulose material capable of forming a suspension in liquid may be used, but it a preferred cellulosic material is microcrystalline cellulose (Col. 5, lines 29-30).  The microcrystalline cellulose materials disclosed in Col. 5 are highly refined and produce a stable suspension.  These materials are commercially available under the trade names disclosed (AVICEL, CELLULON, FIRBROCELL).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material includes microcrystalline cellulose as taught in BALDWIN.  A person of ordinary skill in the art would obviously use a microcrystalline cellulose material that is known to form a stable suspension.  Doing so would enable a homogenous mixture for the gravure printing function.  Additionally, these materials are widely known and commercially available for application onto banded smoking articles.
Regarding claim 10, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicit discloses, wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material is free of any binders.   
LI teaches that the bands may include cellulose or gum and calcium carbonate as a filler (¶222).  LI further teaches that the add-on material can be free of fillers (¶242) 
BALDWIN discloses that the fibrous cellulose can be selected from the group consisting of microcrystalline cellulose, bacterial cellulose and microfibrillated cellulose as well as other new forms of fibrous cellulose capable of forming a stable suspension in liquid (Col. 3, lines 26-31).  BALDWIN discloses that the use of the fibrous cellulose can be done with or without the addition of a binding material (Col. 6, lines 24-28).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the at least one circumferentially extending banded region of fibrous crystalline cellulosic material is free of any binders, modified cellulose, and bacterial cellulose. LI teaches that the banded regions may have fillers (which are binders, especially the gum) or that they may be free from fillers.  BALDWIN teaches that the banded regions comprise various cellulose at the producer’s option.  A person of ordinary skill in the art would obviously vary the compositions to achieve a desired burn rate.  
Regarding claim 11, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the fibrous crystalline cellulosic material consists essentially of about 95% microcrystalline cellulose and about 5% chalk.  
LI discloses that calcium carbonate or chalk is added to the starch solution in a range of 0% to about 100%.  The addition of chalk may adjust the reflectance of the add-on material making the banded region less visible to the casual observer (¶162).  The chalk also is added to obtain a desired ignition propensity (IP) with improved self-extinguishing (SE) (¶163).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the fibrous crystalline cellulosic material consists essentially of about 95% microcrystalline cellulose and about 5% chalk.  LI discloses that the concentration of chalk can vary widely 0-100%. LI discloses that the percentage of chalk needs to be optimized to adjust reflectance and optimized IP and SE performance. As seen in ¶162-¶163, changing the percentage of chalk changes the reflectance, IP, and SE.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the percentage as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).	
Regarding claim 12, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the fibrous crystalline cellulosic material includes microcrystalline cellulose, a binder, and chalk, wherein the binder is included in an amount of about 9% or less by weight of the of the microcrystalline cellulose.  
BALDWIN discloses several types of binders (Col. 7, lines 1-9).  BALDWIN discloses that the binder should be in the range of 0.1% to about 10%, preferably 0.5% to 2% (Col. 7, lines 38-42).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the fibrous crystalline cellulosic material includes microcrystalline cellulose, a binder, and chalk, wherein the binder is included in an amount of about 9% or less by weight of the of the microcrystalline cellulose.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 13, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the fibrous crystalline cellulosic material includes microcrystalline cellulose wherein at least 90% of the fibers of the microcrystalline cellulose have a size of about 200 microns or less.  
LI teaches a wrapper for cigarette manufacture includes transversely extending band regions applied by a printing technique, such as gravure printing (Abstract).  LI teaches the use of cellulosic material to form the zones (¶222, ¶303).  LI further teaches using an aqueous solution with a particle size distribution where 90% are in the range of about 10 to about 100 (¶170).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the fibrous crystalline cellulosic material includes microcrystalline cellulose wherein at least 90% of the fibers of the microcrystalline cellulose have a size of about 200 microns or less.  A person of ordinary skill in the art would obviously control the particle size of the suspended solids in the solution.  Doing so would result in a uniform and predictable print during the gravure printing process.
Regarding claim 14, modified LI discloses the smoking article of claim 1 as discussed above.  Modified LI may not explicitly disclose, wherein the at least one banded region of fibrous crystalline cellulosic material includes up to about 2.5 gsm of added fibrous crystalline cellulosic material.  
LI discloses that the total gsm of the banded region lies in the range of 0.5 to 15 grams per square meter (“gsm”) (¶237).  LI discloses that the gsm and CORESTA relate to paper permeability which when reduced restricts air flow needed to support combustion.
BALDWIN teaches that the banded regions are comprised of fibrous crystalline cellulosic material (Col. 3, lines 21-33.  See also Col. 5, lines 16-18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LI of claim 1 to include wherein the at least one banded region of fibrous crystalline cellulosic material includes up to about 2.5 gsm of added fibrous crystalline cellulosic material.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  A person of ordinary skill in the art would have obviously used the fibrous crystalline cellulosic material in a range of 0 to 15 gsm as doing so would restrict airflow to support combustion and prevent fires.  
Regarding claim 15, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the Ignition Propensity of the smoking article is no greater than 25% (¶10) and the Self-Extinguishment of the smoking article is no greater than 50% (¶11).   
Regarding claim 16, modified LI discloses the smoking article of claim 1 as discussed above.  LI further discloses, wherein the at least one banded region of fibrous crystalline cellulosic material includes a first zone, a second zone, and a third zone, and(¶239, ¶293).

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
Applicant argues, “…Baldwin is silent with respect to ‘the at least one circumferentially extending banded region of fibrous crystalline cellulosic material being free of modified cellulose and bacterial cellulose” as recited in the independent claims”.  As explained above, BALDWIN does teach that the fibrous crystalline cellulosic material is the only component applied and inherently capable of being the only component.  This is considered to be free of any additional types of cellulose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726